SUBSTITUTE TEACHERS
The substitute teacher who teaches for more than twenty (20) school days during a school year must be considered a regular substitute teacher for contractual and salary purposes.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following question: Must a substitute teacher who teaches for more than twenty (20) school days during a school year be considered a regular substitute teacher for contractual and salary purposes? Title 70 O.S. 6-105 [70-6-105] (1971) sets forth the method of determining payment of substitute teachers and reads in pertinent part as follows: "B. No substitute teacher shall be employed for a total period of time in excess of twenty (20) school days during a school year unless he is the holder of a valid certificate and has a written contract based upon his degree and experience as a regular substitute teacher. . . ." A plain reading of this subparagraph requires your question to be answered in the affirmative. It is apparent that any substitute teacher who teaches for more than twenty (20) days per school year must be teaching pursuant to a contract entered into with the school board and be paid a salary equivalent to that paid to a regular substitute teacher.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The substitute teacher who teaches for more than twenty (20) school days during a school year must be considered a regular substitute teacher for contractual and salary purposes.  (James R. Barnett)